UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4189



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROGER D. KING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-01-128)


Submitted:   September 10, 2003           Decided:   October 6, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Edwin C. Walker,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Roger D. King appeals his sentence resulting from the district

court’s revocation of his term of supervised release. Because King

admitted to the violations of the conditions of his supervised

release,   we   find   that   the   district   court   did    not   abuse   its

discretion by revoking the term of supervised release.              See United

States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).              We must next

decide if the sentence imposed by the district court was plainly

unreasonable.      See 18 U.S.C. § 3742(a)(4) (2000).           King had two

previous revocation hearings before the district court and was

warned that his next appearance would result in jail time.                  The

district court was also aware that the United States Sentencing

Guidelines recommended a range of imprisonment between five and

eleven months given King’s violations.         The court also considered

mitigating evidence offered by King before revoking the supervised

release.    Given King’s two prior revocation hearings before the

district court and the fact that the court’s sentence was within

the recommended range of the Sentencing Guidelines, King’s sentence

is not plainly unreasonable.

       Accordingly, King’s sentence is affirmed.          We dispense with

oral    argument   because    the   facts   and   legal      contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED


                                      2